Dismissed and Memorandum Opinion filed June 24, 2004








Dismissed and Memorandum Opinion filed June 24, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00453-CV
____________
 
REGION IV
EDUCATION SERVICE CENTER, Appellant
 
V.
 
PAULA WELCH AS
NEXT FRIEND OF J. A. W., A MINOR CHILD, Appellee
 

 
On Appeal from the
405th District Court
 Galveston County, Texas
Trial Court Cause No.  
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
April 12, 2004.
On June 14, 2004, appellant filed a motion to dismiss
the appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 24, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.